       Case 6:20-cv-00945-ADA Document 14 Filed 12/31/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


 PARKERVISION, INC.,

             Plaintiff                             Case No. 6:20-cv-00945-ADA


             v.                                    JURY TRIAL DEMANDED


 TCL INDUSTRIES HOLDINGS
 CO., LTD., TCL ELECTRONICS
 HOLDINGS LTD., SHENZHEN
 TCL NEW TECHNOLOGY CO.,
 LTD., TCL KING ELECTRICAL
 APPLIANCES (HUIZHOU) CO.,
 LTD., TCL MOKA INT'L LTD., AND
 MOKA MANUFACTURING S.A. DE
 C.V.,

             Defendant


      UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER

      Plaintiff ParkerVision, Inc., hereby moves for an extension of thirty one (31) days

for Defendant TCL Industries Holdings Co., Ltd., TCL Electronics Holdings Ltd.,

Shenzhen TCL New Technology Co., Ltd., TCL King Electrical Appliances (Huizhou)

Co., Ltd., TCL Moka Int'l Ltd., and Moka Manufacturing S.A. DE C.V. to answer or

otherwise respond to Plaintiff’s complaint. The current deadline for Defendant to

answer or otherwise respond to the complaint is January 8, 2021. Plaintiff seeks an

extension to February 8, 2021 as the new deadline for Defendant to answer or otherwise

respond to Plaintiff’s complaint. Counsel for Plaintiff has conferred with counsel for

Defendant, and the Defendant is unopposed to this motion.
        Case 6:20-cv-00945-ADA Document 14 Filed 12/31/20 Page 2 of 2




Dated: December 31, 2020                 Respectfully Submitted

                                         /s/ Raymond W. Mort, III
                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF




MOTION FOR EXTENSION OF TIME TO ANSWER                                  PAGE | 2
